DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 02/06/2020; claim(s) 1-9 is/are pending herein; claim(s) 1 is/are independent claim(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1- 9: (See, Spec, page 9)
a) “a data collecting unit”: shown as item element 100 in fig. 3 and described as “a functional unit that collects information from each edge computer” in page 10.
an analyzing unit”: shown as item 110 and described as using the software structure “by know analytical methods such as regression analysis and correlation analysis”, Spec, page 15, 1st paragraph.
c) “an operation plan unit”: shown as item 120 and described as “The operation plan making unit 120 is a functional unit that makes an operation plan based on the data collected” in page 18.
d) “an operation instruction providing unit” shown as item 130 and described as “a functional unit that provides an operation instruction” in page 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim limitation “a data collection unit”, “an operation plan making unit”, “an operation instruction providing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
Examiner notes, the specification does state above the function of these elements as “functional unit that provides” claimed functions and further shows corresponding items in fig. 3 but merely as black box1 units. See item 100, 120, 130. 
Therefore, the scope of these elements (a) and (c) – (d) is indefinite.  For the examining purpose, these elements are interpreted as part of a computing device made up with combination of hardware and software.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2- 9 are also rejected because of their dependency with claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of co-pending Application No. 16/801203 in view of Yanakawa et al. [Yanakawa] (US 20200254642 A1) as fully shown and discussed below. This is a provisional nonstatutory double patenting rejection.
Instant Application 16/783,434
Co-pending application 16/801,203
Remarks
1. A managing apparatus for factory equipment, the managing apparatus being used in a manufacturing site in which a first machine tool for high-precision machining and at least one other machine are in operation, and used for managing an operation of the other machine, comprising
Claim 1, A managing apparatus for factory equipment, the managing
apparatus being used in a manufacturing site in which a first machine tool for high-precision machining and at least one other machine are in operation, and used for managing an operation of the other machine, the managing apparatus comprising
Claims of the both applications are directed to a managing apparatus for factory equipment used in a manufacturing site having pluralities of machines. 
a data collecting unit that collects at least quality information on a workpiece having been machined by the first machine tool and operational information on the other machine
a processor configured to: collect quality information on a workpiece having been machined by the first machine tool and operational information on the other
machine
The processor of the co-pending can include collecting unit; suggested by the co-pending
an analyzing unit that performs an analysis for determining correlation between the quality information on a workpiece having been machined by the first machine tool and the operational information on the other machine
A processor to: perform an analysis for determining correlation between the quality information on a workpiece having been machined by the first
machine tool and a change in the operational information on the other machine
Processor suggests analyzing unit. Both have same function of determining correlation
an operation plan making unit that makes an operation plan, based on the correlation determined by the analyzing unit, for imposing a restriction on an operation of the other machine to reduce 

make an operation plan, based on the determined correlation for imposing a restriction on an operation of the other machine to reduce a change in an 
first machine tool during high-precision machining performed by the first machine tool.

an operation instruction providing unit that provides an operation instruction to the other machine based on the operation plan made by the operation plan making unit.
A processor to: provide an operation instruction to
the other machine based on the made operation plan
Anticipated/suggested by the co-pending’s limitation


Accordingly, as shown in the above table, the claim 1 of the co-pending application’203 clearly teaches/suggests all features of the claim 1 except the restriction imposed on the other machine also include to reduce another environmental parameter (“vibrations to be transmitted to the first machine tool during high-precision machining performed by the first machine tool”) as shown with strikethrough emphasis. 
Yanakawa teaches a managing apparatus [control device 20, analogous to claim 1 of co-pending applications’ managing apparatus] for factory equipment, the managing apparatus being used in a manufacturing site in which a first machine tool [Module M3] for high-precision machining and at least one other machine [modules M1 and M2 wherein “the modules M1, M2, M3 that function as separate lathes”] are in operation, and used for managing an operation of the other machine, comprising (figs. 1, [0013-0014, 0023]);
an operation plan making unit [item element 21, fig. 1] that makes an operation plan, based on the correlation determined by the analyzing unit, for imposing [“the vibration machining in the fixed module M1 may be stopped during the finishing in the fixed module M3”] a restriction on an operation of the other machine to reduce easily affected by the vibration can be automatically restricted during the predetermined machining”] to be transmitted to the first machine tool during high-precision machining performed by the first machine tool ([0045-0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Yanakawa and claim 1 of the co-pending application’203 because they both are related to a managing apparatus for controlling one or more machines in a manufacturing site and (2) have the claim 1 of the co-pending application’s restrict operation of other machine to further include to reduce vibrations to be transmitted to the first machine tool during high-precision machining performed by the first machine tool as in Yanakawa. Doing so vibration generated from other machines affecting the finishing accuracy of the first machine tool can be prevented (Yanakawa, [0052]). Thus, claim 1 of the instant application is obvious over claim 1 of the co-pending application’203 in view of Yanakawa.

Similarly, limitations of claims 2- 9 are respectively anticipated/suggested by the claims 2- 9 of the co-pending application’203 in view of Yanakawa. Therefore, these claims are obvious over claims 2- 9 of the co-pending application’203 in view of Yanakawa. Claim 8 requires “vibration sensor” while the co-pending application states “temperature sensor” to monitor temperature parameter. However, PHOSITA knows that to directly measure vibration information of the Yanakawa, using vibration sensor is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa (US 20200254642 A1, 2Foreign Priority Date: September 28, 2017) in view of Shinoda et al. [Shinoda] (US 20180275639 A1, Pub. Date: September 27, 2018).

Regarding claim 1, Yanakawa teaches a managing apparatus [control device 20 shown in fig. 1] for factory equipment [item 100], the managing apparatus being a tool (working portion” of M3] for high-precision machining and at least one other machine [M1 or M2] are in operation, and used for managing an operation of the other machine, comprising: (Fig. 1, [0012 -0014, 0023-0024]);

 an analyzing unit that performs an analysis for determining correlation [rule used by the modules M1 to M3 about generated vibration that can be easily transmitted or can affect the machining] between the quality information on a workpiece having been machined by the first machine tool and the operational information on the other machine ([0038-0039, 0061]); 
an operation plan making unit that makes an operation plan [plan(s) shown in figs. 2-3 about “Restricting the execution”], based on the correlation determined by the analyzing unit, for imposing a restriction [“not to start the front vibration machining PA-1 when the start instruction code "aaaa" and the axis to be stopped are read as the parameters in the machining program of the first control system m1 during the front finishing PC-2.”] on an operation of the other machine to reduce vibrations to be transmitted to the first machine tool during high-precision machining performed by the first machine tool and an operation instruction providing unit that provides an operation instruction [“prevents the influence on the machining accuracy during the machining”] to the other machine based on the operation plan made by the operation plan making unit ([0045-0053]).
Yanakawa teaches:
[0023] The machine tool 100 is configured by combining the modules M1, M2, M3 that function as separate lathes. In the machine tool 100, under the control of the control device 20, the workpiece W is sequentially transferred among the modules M1, M2, M3 as shown in FIG. 1 with arrows, and machining on the workpieces W is performed in the modules M1, M2, M3 in parallel to produce a predetermined product A.

[0024] In this embodiment, the fixed module M1 performs vibration machining for cutting the workpiece W by vibrating the tool or the like. The movable module M2 performs rough machining on the workpiece W and drilling to form an opening in the workpiece W. The fixed module M3 performs grooving to form a groove on the outer circumference of the workpiece W and finishing, which is precision machining

[0039] The modules M1, M2, M3 are disposed on the same bed 1. Accordingly, the vibration generated by machining of the workpiece W in one of the modules is easily transmitted to the other modules. Therefore, the machining accuracy of the front finishing PC-2, which requires relatively high machining accuracy, may be affected by the relatively large vibration of the front vibration machining PA-1. Accordingly, it is undesirable to execute the machining and the finishing in parallel.

[0045] Restricting the execution of the front finishing PC-2 during the front vibration machining PA-1 generates the time difference between the front vibration machining PA-1 and the front finishing PC-2. When the front finishing PC-2 is not performed but another machining is performed during the front vibration machining PA-1, the declaration start instruction code "mmmm s1" is not read. Thereby, the axes of the third control system m3 are not stopped and the machining such as the grooving PC-1 continues. 

[0046] On the other hand, the control portion 21 may be configured not to start the front vibration machining PA-1 when the start instruction code "aaaa" and the axis to be stopped are read as the parameters in the machining program of the first control system m1 during the front finishing PC-2. In the case that the start instruction code "aaaa" is read after reading the declaration start instruction code "mmmm s1" and before reading the declaration end instruction code "mmmm s2", the control portion 21 is set in advance to stop reading the codes programmed after the start instruction code "aaaa". Thereby, the control portion 21 detects the termination of the front finishing PC-2 by reading the declaration end instruction code "mmmm s2" in the machining program of the third control system m3. Then, the control portion 21 reads the 

0051] However, the present disclosure is not limited to this embodiment. For example, the vibration machining in the fixed module M1 may be stopped during the finishing in the fixed module M3.


While Yanakawa already determines correlation between the quality information and the operational information on the other machine to avoid affecting the predetermined machining so that it does not parallelly execute finishing task (PC-2) and operation of PA-1, it is silent on specifying how it determined such correlation as claimed. Thus, Yanakawa is silent on teaching the managing apparatus also comprising a data collecting unit that collects at least quality information on a workpiece having been machined by the first machine tool and operational information on the other machine.
Shinoda is directed to controlling vibration that may be formed on one or more devices of a manufacturing site ([0002-004]) .Thus, Shinoda teaches a managing apparatus [analysis device 30, analogous to Yanakawa’s control device 20] collecting and analyzing the collected various data/information from a manufacturing site [“an arbitrary industrial machine” having various motors M1 to M5 shown in fig. 2, analogous to M1 to M3 of Yanakawa] having pluralities of other machine and a machine tool for high-precision machining [“tool T”] to minimize the failures (streaks or stripes) due to the transmitting of vibrations ([0004, 0033, 0082-0083], fig. 1). Specifically, Shinoda teaches a managing apparatus [device 30] for a factory equipment [tool 10, fig. 1], the managing apparatus being used in a manufacturing site in which a first machine [tool T] tool for high-precision machining and at least one other machine servomotors M2, M3, Table 6, etc.,] are in operation, and used for managing an operation of the other machine, comprising: ([0042-0043]);
a data collecting unit [items 31+33+32 in fig. 2] that collects at least quality information [“machined surface measurement data” captured by the measuring device 20] on a workpiece having been machined by the first machine tool and operational information [“the chronological speed control data”] on the other machine ([0052-0053, 0065-0066], fig. 5 step s13); 
an analyzing unit [items 34 to 38] that performs an analysis for determining correlation [“associates the chronological speed control data and the spatial machined” and/or “vibrations are produced when the direction of movement of the head 2 or the table 6 is switched at the time of the machining”] between the quality information on a workpiece having been machined by the first machine tool and the operational information on the other machine (Fig. 2, [0037, 0054, 0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Shinoda and Yanakawa because they both are related to minimizing the impact of vibration during machining a workpiece and (2) have the controller device 20 (fig. 1 of Yanakawa) to also use a data collection unit to collect quality information on a workpiece (like quality of the machining on the workpiece W that will produced as part A as shown in fig. 1 of Yanakawa) and operation information on the other machines (like M1 and M2) and analyze these collected data as in Shinoda. Shinoda teaches missing details for Yanakawa about how (collecting data from the manufacturing sites) its control device 20 can determine the correlation between the quality information and the operational 

Regarding claim 2, Yanakawa in view of Shinoda further teaches/suggests the managing apparatus for factory equipment according to claim 1, wherein the other machine is a second machine tool [M2 (“vibration machining PA-1”) is different from tool of the M1 as shown in fig. 1 of Yanakawa] different from the first machine tool, and the restriction is a restriction [restricting to include stops the program for the PA-1 which will have change on speed, acceleration and moving frequency of the axis of the PA-1 machine when viewed together with the disclosure of Shinoda “adjusts the machining condition”] on at least one of speed, 29acceleration [“certain operation is the acceleration and deceleration of the movable module”], and moving frequency of an axis of the second machine tool (Yanakawa, [0041- 0044, 0061] & Shinoda, [0059]).
  
Regarding claim 3, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 2, wherein the restriction is imposed only [“only the operation which affects the finishing accuracy” suggests only the required axis can be restricted rather than restricting all axis or all the modules] on a specific axis of the second machine tool (Yanakawa, [0048, 0052] & Shinoda, [0004]).  

Regarding claim 4, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the other fan motor in an inverter or” of Shinoda and “only the execution of the machining where the influence of the vibration cannot be ignored is restricted” suggests/infers that if there is a fan nearby it’s operation can be restricted] different from the first machine tool, and the restriction is a restriction on an airflow rate of the air conditioner (Yanakawa, [0048], Shinoda, [0004]).  

Regarding claim 5, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the managing apparatus reads a machining program for the first machine tool in advance and imposes the restriction on the other machine before the first machine tool starts planed high-precision machining (Yanakawa, [0046]).
Regarding claim 6, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the restriction is an adjustment [shift in start time] to at least one of a start time and a finish time for a predetermined operation of the other machine (Yanakawa, [0039, 0046]).  

Claim 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanakawa in view of Shinoda, and further in view of Sustaeta et al. [Sustaeta] (US 20090204267 A1).

Regarding claim 7, while Yanakawa in view of Shinoda teaches of collecting various information of the factory devices/modules and analyzing the collected data for machine learning to determine the correlation of the collected data.
Sustaeta is directed to a managing system for collecting and analyzing the collected data from pluralities of the motorized machines [Machine1, Machine2, ... shown in figs. 1s] used in a manufacturing site “to optimize quality control of products to be manufactured” accordance to one or more performance criteria that includes “noise, vibration” or like (Figs. 1K, 9, [0014-0016, 0094]). Specifically, Sustaeta teaches a computer system [computer having ERP 184 as shown in figs. 1k/22 and control system 908] configured to perform an analysis for determining correlation between the collected pluralities of the machine data, wherein the correlation is determined by [“inference results in the construction of new events, conditions, or actions from a set of observed events and/or stored event data, whether or not the events are correlated …implicitly and/or explicitly classifiers can be utilized… suitable non-linear training schemes, neural networks, expert systems, etc.” & “continuously learn the production process being modeled and in so doing identify interdependencies or correlations”] machine learning ([0063, 0084, 0182-0184, 0229]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sustaeta and Yanakawa in view of Shinoda because they both are related to enhancing the quality of the manufactured products from a manufacturing site by monitoring the signals of one or more machines and (2) modify the system of Yanakawa in view of 

Regarding claim 8, Yanakawa in view of Shinoda further teaches/suggests managing apparatus for factory equipment according to claim 1, wherein the data collecting unit further collects information on vibrations at the first machine tool, 
However, Yanakawa in view of Shinoda does not teach using the vibration sensor to collect information on vibrations at the first machine tool as claimed and shown above with strikethrough emphasis.
Sustaeta is directed to a managing system [system shown in fig. 9] for collecting and analyzing the collected data from pluralities of the motorized machines [Machine1, Machine2, ... shown in figs. 1s] used in a manufacturing site “to optimize quality control of products to be manufactured” accordance to one or more performance criteria that includes “noise, vibration” or like (Figs, 9-11, [0014-0016, 0094]). Specifically, Sustaeta teaches a managing apparatus [“control system 908”] for factory equipment, comprising:
a data collecting unit that collects information on vibrations at the first machine tool, the vibrations being detected by a vibration sensor [“a vibration sensor”] ([0169-0170]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sustaeta and Yanakawa in view of Shinoda because they both are related to enhancing the quality of the manufactured products from a manufacturing site by monitoring the signals of one or more machines and (2) modify the system of Yanakawa in view of Shinoda to use a vibration sensor to directly sense the experienced vibration as in Sustaeta. Doing so its managing apparatus can quickly determine whether the generated vibration can easily transmit to other machines or not (Yanakawa, [0039]).
  
Regarding claim 9, Yanakawa in view of Shinoda does not teach its managing apparatus is made up with a managing system having a plurality of managing apparatuses for factory equipment according to claim 1, the apparatuses being connected with each other via a network, wherein an analytical result provided by the analyzing unit can be shared with each other among the managing apparatuses.
Sustaeta is directed to a managing system for collecting and analyzing the collected data from pluralities of the motorized machines [Machine1, Machine2, ... shown in figs. 1s] used in a manufacturing site “to optimize quality control of products to be manufactured” accordance to one or more performance criteria that includes “noise, vibration” or like (Figs. 1K, 9, [0014-0016, 0094]). Specifically, Sustaeta teaches a managing system [system 150 having a “host computer 150” with ERP component 184, accounting component 192, manufacturing component 194] having a plurality of managing apparatuses [computer/servers that execute components of the fig. 1K per para. 0062] for factory equipment, the apparatuses being connected with each other via a network, wherein an analytical result provided by the analyzing unit can be shared [arrows shown in fig. 1k] with each other among the managing apparatuses ([0014, 0062, 0095, 0101], Figs. 1k).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sustaeta and Yanakawa in view of Shinoda because they both are related to enhancing the quality of the manufactured products from a manufacturing site by monitoring the signals of one or more machines and (2) modify the system of Yanakawa in view of Shinoda to use a managing system [server] with pluralities of managing apparatuses to perform the function of the control device 20 (fig. 1 of Yanakawa) as in Sustaeta. Doing so would allow remotely monitoring and controlling of the operating of the machine tool 100 (Sustaeta, [0101]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contacts	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2181 “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph… undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.”
        2 The effective filing date of the instant application is February 7, 2019 based on Japanese Patent Application Number 2019-020957.